FILED
                              NOT FOR PUBLICATION                          MAR 28 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JORGE CORTES MACEDO; YESENIA                     No. 09-70838
OROZCO DE LA PAZ,
                                                 Agency Nos. A096-064-388
               Petitioners,                                  A096-064-389

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Jorge Cortes Macedo and Yesenia Orozco De La Paz, natives and citizens of

Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”)

order denying their motion to reopen. Our jurisdiction is governed by 8 U.S.C. §

1252. We review for abuse of discretion the denial of a motion to reopen.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part

and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely where the motion was filed more than a year after the final

administrative order was entered in their case. See 8 C.F.R. § 1003.2(c)(2). We

lack jurisdiction to review the BIA’s decision not to invoke its sua sponte authority

to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v. INS, 303 F.3d

1153, 1159 (9th Cir. 2002). If we had jurisdiction to review the BIA’s decision,

we would find no abuse of discretion.

      The BIA did not abuse its discretion in denying petitioners’ request to

withdraw from their grant of voluntary departure on grounds that petitioners failed

to demonstrate that they filed their motion prior to the expiration of their voluntary

departure period. See Dada v. Mukasey, 554 U.S. 1, 21 (2008) (alien must be

permitted to withdraw a voluntary departure request before expiration of the

departure period).

      Petitioners’ remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    09-70838